     Case: 3:20-cv-00079-NBB-JMV Doc #: 38 Filed: 10/05/20 1 of 1 PageID #: 204




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

WILLIE J. HARRIS                                                                         PLAINTIFF

v.                                                                         No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                               DEFENDANTS


                     ORDER GRANTING PLAINTIFF’S MOTION [21]
                         FOR DISMISSAL OF DEFENDANTS
                    BARBARA SCOTT AND UNIT MANAGER TAYLOR

       This matter comes before the court on the motion [21] by the plaintiff for the dismissal of

defendant Barbara Scott and Unit Manage Taylor. The instant motion [21] is well taken and is

GRANTED. These two defendants are DISMISSED with prejudice from this case


       SO ORDERED, this, the 5th day of October, 2020.



                                                        /s/ Neal Biggers
                                                       NEAL B. BIGGERS
                                                       SENIOR U. S. DISTRICT JUDGE
